 DECISIONS OF NATIONAL LABOR RELATIONS BOARDProfessional Porter & Window Cleaning Co., Divi-sion of Propoco, Inc. and Margaret Bailey.Case 29-CA-8144August 4, 1982DECISION AND ORDEROn June 18, 1981, Administrative Law JudgeJames F. Morton issued the attached Decision inthis proceeding. Thereafter, counsel for the Gener-al Counsel filed exceptions and a supporting brief,and Respondent filed a reply to the exceptions ofthe General Counsel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found that Re-spondent did not violate the Act by dischargingemployee Margaret Bailey because of the letterwhich she wrote to the administrator of the Brook-haven Beach Health Related Facility. We findmerit in the General Counsel's exceptions, and forthe reasons below we find that Bailey's dischargeviolated Section 8(a)(l) of the Act.As noted by the Administrative Law Judge,Brookhaven's management agreed in June 1979 tohave Respondent provide the cleaning serviceswhich had previously been performed by Brookha-ven's own maids and porters. Following this agree-ment, many of Brookhaven's maids and portersbecame employees of Respondent, and they contin-ued to be represented by the Union as they hadbeen while in Brookhaven's employ. Soon thereaf-ter, employees Bailey and Mary Giles complainedto Supervisor Mary Ann Corino that Respondentwas supplying the maids with soft brushes andweak, ineffective cleaning solutions which madetheir work more difficult. They contended that thefirmer brushes and stronger solutions which Brook-haven had formerly supplied had required them toexpend less effort.Bailey and Giles were also displeased with themanner in which they were supervised by Corino.As noted by the Administrative Law Judge, Baileytestified that Corino "stood over" the maids andcriticized them as if they were children. Accordingto Bailey, complaints to the Union would bring atemporary relaxation of the pressure from Corino,but after a few days the problem would resurface.In May 1980, Corino informed the maids thatthey would subsequently be required to mop thebathroom floors, a task formerly performed exclu-sively by the porters. However, the AdministrativeLaw Judge found no evidence that the maids wereever actually required to perform this work.263 NLRB No. 34On June 23, 1980, Bailey wrote the followingletter to Mr. H. Rothman, the administrator ofBrookhaven:Dear Sir:The Housekeeping Dept. feels that it is timefor you to be made conscious of the fact thatthis facility is deteriorating.The Professional Porter Service Companyhas done nothing to enhance the interior ofthis facility.The Professional Porter Service Companyhas taken everything away from the House-keeping Dept. that is needed to clean the fa-cility with. The products that are used nowhave been diluted with so much water that[they are] no good.The Professional Porter Service Company ismaking the hallways, the dining area, and theday-room floors look good, but the floors arenot really being cleaned.Now on top of all the dirt and the germs,Professional Porter Service Company is de-manding that the maids do the porter's work,and the porters do the maid's work.Mr. Rothman, this is very humiliating to theHousekeeping Dept, and to the facility. Sowhen you are in the facility again, just take agood long look at what the Professional PorterService Company is doing to your facility.Again, we feel that it is our duty to informyou of the situation before it is too late.Bailey, Giles, and eight other maids signed theletter, which Bailey presented to Rothman. Roth-man subsequently informed Respondent's presidentthat if Respondent could not handle its internal af-fairs he would replace it with another company.Respondent then sought to have Bailey apologizefor the letter, and Bailey was discharged when sherefused to do so. Bailey filed a grievance, but anarbitrator found that she had been discharged forcause.1. The Administrative Law Judge concluded thatthe arbitration award was consonant with the poli-cies of the Act, and he dismissed the complaint indeference to it, finding that the arbitrator had con-sidered the issue of whether the letter reached thelevel of public disparagement necessary to have de-prived Bailey of the protections of the Act. Wefind, in agreement with the General Counsel's ex-ceptions, that deferral is inappropriate under thecircumstances of this case.The Board has held that it will not honor the re-sults of an arbitration proceeding unless the unfairlabor practice issue involved was both presented to136 PROFESSIONAL PORTER & WINDOW CLEANING CO.and considered by the arbitrator.' Here, as notedby the Administrative Law Judge, the attorneywho represented the Union in the arbitration pro-ceeding testified that he submitted no evidence tothe arbitrator on whether Bailey's discharge was anunfair labor practice. He also testified that the issuewas not litigated in any respect in that proceeding,and he indicated that his only contention was thatBailey's discharge was discriminatory in view ofRespondent's failure to impose discipline upon theother employees who signed the letter. Althoughthe attorney did provide the arbitrator with a copyof the Board's complaint, he testified that he did soonly to prevent the arbitrator from drawing an ad-verse inference from a determination by the Divi-sion of Unemployment Compensation of the Stateof New York that Bailey's discharge had been forcause.As the Administrative Law Judge found, the ar-bitrator conceded that the complaint in the instantproceeding was not before him for determination.The arbitrator's decision also states that"[a]lthough [Bailey] was afforded a full opportuni-ty to present every phase of her case, surprisingly,other than the NLRB documentation referred to,she did not mention or was it even suggested in herpresentation, that she was discharged because shehad 'joined or assisted the Union' or had 'engagedin other concerted activity for the purpose of col-lective bargaining."' Nonetheless, the arbitratorconcluded that Bailey was not discharged becauseof union activity or any other conduct protectedby the Act.In view of the foregoing, we conclude that theunfair labor practice issue before us was neitherpresented to nor considered by the arbitrator. Inthe latter regard, we find that the arbitrator's gra-tuitous statement that Bailey was not dischargedfor protected activity does not indicate any realconsideration of the statutory issue.2Accordingly,we decline to defer to the arbitrator's award.3I Suburban Motor Freight. Inc., 247 NLRB 146 (1980); also see AircoIndustrial Gases-Pacific. a Division of ,ir Reduction Company, Incorporat-ed, 195 NLRB 676 (1972); and Raytheon Company, 140 NLRB 883 (1963).a In this connection we also find that the arbitrator's characterizationof Bailey's letter as being "libelous" and "akin to extreme insubordinra-tion" is not equivalent to a finding of disparagement or disloyalty such asto render Bailey's conduct unprotected under the Act. We note that thearbitrator considered none of the issues, discussed inJra, which arise inconnection with the issue of disparagement. We also note that, in discuss-ing his findings, the arbitrator asserted that Bailey would have to beready to "prove [the] validity" of the charges in the letter or "suffer thepenalty of disimssal." As discussed infra at fn. 12, whether a statement isprotected under the Act is not determined by its truth or falsity.3 Under the circumstances, we perceive no need to venture an opinionwhether deferral would have been appropriate if the unfair labor practiceissue had been presented to and considered by the arbitrator in makinghis award. Consequently, we shall not respond to Chairman Van deWater's statement in his dissent that the award was not clearly repugnantto the Act. We note, however, the irony of the Chairman's heavy reli-ance on the Third Circuit's decision in N.LR.B. v. Pincus Brohers. Inc.-We are unpersuaded by Chairman Van deWater's criticism of our adherence to SuburbanMotor Freight's requirements that the statutory issuebe both presented to and considered by the arbitra-tor. The Chairman states that once the arbitralforum has been invoked "the grievant should be re-quired to raise any statutory issues before the arbi-trator or be precluded from subsequently raisingthem before the Board." In essence, the Chairmanurges a return to the rule of Electronic ReproductionService Corporation, et al.4which the Board ex-pressly overruled in Suburban Motor Freight. In thelatter case, we stated that "[t]he Board can nolonger adhere to a doctrine which forces employ-ees in arbitration proceedings to seek simultaneousvindication of private contractual rights and publicstatutory rights, or risk waiving the latter."5We adhere to the established position in Subur-ban Motor Freight that the Board will not defer insituations where it determines that the statutoryissue either was not presented to or was not con-sidered by the arbitrator. A grievant may choose tochallenge disciplinary action solely on the groundthat discipline invoked for the stated offense wasinconsistent with the employer's past practice orotherwise violated contractual provisions unrelatedto the Act. The election to proceed in the contrac-tually created arbitration forum provides no basis,in and of itself, for depriving an alleged discrimina-tee of the statutorily created forum for adjudicationof unfair labor practice charges. The Chairmanwould compel such a grievant to forfeit the rightto a Board disposition where, as here, an arbitratorhas found only that the employer's action was con-sistent with its past practice, but has not addressedthe issue of whether the real motivation for the dis-cipline was to retaliate against protected union orother concerted activity. In a case where such analleged action could, if litigated, be proved valid,deferral to the arbitration award on the proceduralbasis urged by the Chairman would make a mock-ery of the critical Spielberg requirement that an ar-bitration award not be "clearly repugnant to thepurposes and policies of the Act," if it is to be de-Maxwell, 620 F.2d 3o7 (1980). In a subsequent case, NLR.B. v. GeneralWarehouse Corporation, 643 F2d 965 (1981), the Third Circuit distin-guished Pincus Brothers and specifically endorsed, as a prerequisite to theSpielberg standards, the Board's requirement that the arbitrator must haveconsidered and ruled on the statutory issue involved in a grievance. Seealso, e.g., Hammermill Paper Cumpany v. NLR.B., 658 F.2d 155 (3d Cir.1981); St. Luke's Memorial Hospital. Inc v. N.LR.B., 623 F.2d 1173,1178-79 (7th Cir. 1980); V.LR.B v. Davol, Inc., 597 F.2d 782, 786 (IstCir. 1979): Bloom v. N. L.RB., 603 F.2d 1015, 1020 (D.C. Cir. 1979); Ste-phenson v. N.L R.B., 550 F.2d 535 (9th Cir. 1977); The John KlannMoving and Trucking Company v ..LR.B, 411 F.2d 261, 263 (6th Cir.1969), cert. denied 396 U.S. 833; and Illinois Ruan Transport Corporationv. N.L.R.B., 404 F.2d 274. 280 (8th Cir. 1968)'213 NLRB 758 (1974).' 247 NLRB at 146 147137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDferred. Such a peremptory analysis of the repug-nancy issue demonstrates that it is the Chairman,not the majority, that endorses a radical departurefrom Spielberg.The Chairman also criticizes Suburban MotorFreight for lacking "clarity" and for creating theproblem of "how thoroughly the statutory issuehas to be presented." This problem, to the extent itexists, will be no greater in the context of arbitra-tion proceedings than when presented in the con-text of summary judgment proceedings, motionsfor reconsideration, or unfair labor practice pro-ceedings relevant to conduct not specifically al-leged as unlawful in a complaint. In any event, theChairman's solution to the problem subverts theAct by requiring, rather than merely permitting, si-multaneous litigation of all issues before an arbitra-tor. Because parties may be justifiably unwilling totry the statutory question before private tribunalsneither charged with nor experienced in interpret-ing the Act, the single-forum litigation requirementmight actually discourage resort to contractualgrievance and arbitration proceedings. This resultwould fly in the face of the Board's statutory man-date to promote the private resolution of collec-tive-bargaining disputes.The Chairman further asserts that, absent evi-dence to the contrary, the Board should assumethat arbitrators have considered the unfair laborpractice issues presented to them.6Here, of course,we have found that the statutory issue was noteven presented. In any event, we decline the invita-tion to engage in unsupported speculation concern-ing the substance of arbitration proceedings. Thegravity of the Board's statutory obligation to pro-tect specified rights of employees, employers, andlabor organizations justifies requiring the partyseeking deferral to prove that the statutory issuehas been litigated.7Finally, we reject Member Hunter's view thatSuburban Motor Freight's requirements are satisfiedwhenever the contractual and unfair labor practiceissues are factually parallel and the arbitrator waspresented generally with the facts relevant to re-solving the unfair labor practice issue. Merely con-sidering the relevant facts does not necessarily leadto consideration of the statutory issue. Here, for in-stance, the contractual issue is whether Bailey wasdischarged for just cause, while the statutory issueI The Chairman does not explain why he finds it necessary to makethis assumption, and why he goes to such great lengths here to find thatthe arbitrator actually considered and ruled upon the unfair labor prac-tice issue. Since he has clearly stated his rejection of Suburban MotorFreight's requirement that the arbitrator consider the unfair labor practiceissue, he presumably would defer even if it were affirmatively establishedto his satisfaction that the arbitrator did not consider that issue.I Suburban Motor Freight. supra; Yourga Trucking, Inc.. 197 NLRB 928(1972).is whether Bailey's letter constituted protected con-certed activity or unprotected disparagement. Al-though a single set of facts is involved, the differ-ence in the legal issues is most vividly illustratedby the arbitrator's statement that Bailey wouldhave to "prove [the] validity" of her charges or"suffer the penalty of dismissal." As discussedinfra, the Board does not determine the protectedcharacter of a statement according to whether it istrue or false. In view of the contract issue definedby the arbitrator, the arbitrator's recognition thatthe Board's complaint was not before him, and theundisputed fact that Bailey made no statutory argu-ments at the arbitration proceeding, we cannotagree with Member Hunter that the unfair laborpractice issue was presented to and considered bythe arbitrator.82. The Administrative Law Judge also foundthat the labor dispute was restricted to the employ-ees' dissatisfaction with the manner in which theywere supervised by Corino, and he concluded thatBailey's letter was "just barely" within the ambit ofthe dispute. We agree with the General Counsel'sexceptions on this issue, and we find that the labordispute embraced a broader range of issues and thatBailey's letter was closely connected with thoseissues.As noted above, Bailey, Giles, and other employ-ees raised several problems with Corino soon afterRespondent began its operations at Brookhaven.They complained that, unlike Brookhaven's man-agement, Respondent was supplying them withweak cleaning solutions, and that consequentlythey had to rub harder to clean the sinks, toiletbowls, and bathtubs. The maids also objected toRespondent's requirement that they use soft bristlebrushes to clean enamel surfaces, since Brookhavenhad formerly supplied them with hard bristlebrushes which had required less effort. Additional-ly, as found by the Administrative Law Judge, inMay 1980 Corino informed the maids that theywould subsequently be required to perform some ofthe porters' duties. In view of the foregoing, wesee no reason to limit the focus of the labor disputeto, the issue of Corino's supervision, and we findthat there was an ongoing dispute encompassing avariety of issues involving the employees' workingconditions.We further find that Bailey's letter was directlyrelated to the labor dispute, since it specifically in-" We reject Member Hunter's hyperbolic claim that the Board requiresthe unfair labor practice issue "must be litigated and decided in exactlythe same manner as it would be before this Agency." We have foundhere that the statutory issue was not litigated at all. Other than in Spiel-berg itself, the Board has imposed no special rules concerning the mannerin which such an issue can be litigated in arbitration proceedings.138 PROFESSIONAL PORTER & WINDOW CLEANING CO.dicated that Respondent had removed the cleaningagents supplied by Brookhaven and had replacedthem with products which had proven ineffective.When viewed in this context, the letter's assertionsthat the facility is "deteriorating" and that "thefloors are not really being cleaned" are clearly re-lated to the employees' complaints about the typeof cleaning products being utilized. Additionally,the letter specifically raises the issue involving Re-spondent's announcement that the maids would berequired to perform the porters' work. Contrary tothe Administrative Law Judge, therefore, we findthat Bailey's letter was closely connected to theongoing labor dispute.3. The Administrative Law Judge also foundthat Bailey's letter reached the level of public dis-paragement necessary to have deprived her of theprotection of the Act. In agreement with the Gen-eral Counsel's exceptions, we find that Bailey'sconduct was protected and that Respondent violat-ed Section 8(a)(1) of the Act by discharging herfor that conduct.The Board has traditionally been careful to dis-tinguish between disparagement of an employer'sproduct and the airing of what may be highly sen-sitive issues.9We have observed that "absent a ma-licious motive, [an employee's] right to appeal tothe public is not dependent on the sensitivity of [anemployer] to his choice of forum."'°After a care-ful analysis of Bailey's letter and the record as awhole, we find no evidence of a deliberate intenton Bailey's part to disparage Respondent's productor to undermine its reputation.In conjunction with the complaints about thecleaning solution and the announced reassignmentof the porters' work, the letter sets forth several al-legations concerning a decline in service, noting inparticular that the facility is "deteriorating," thatRespondent has "done nothing to enhance the inte-rior of [the] facility," and that "the floors are notreally being cleaned." The letter also instructedRothman to "take a good long look at what [Re-spondent] is doing to your facility." We find thatthese comments are similar to those which wefound protected in Richboro, supra, where an em-ployee distributed a letter which referred to a "de-cline in service" and "a decrease in the quantityand quality of service" to his employer's clients.The Board found these statements to be clearly dis-tinguishable from disparaging comments which are"calculated to alienate the public's patronage as atactic to increase the employees' leverage in the9 Allied Aviation Service Company of New Jersey, Inc., 248 NLRB 229(1980).'o Richboro Community Mental Health Council. Inc., 242 NLRB 1267,1268 (1979).labor dispute."'' As in Richboro, we find that thepurpose of the letter was not to injure Respondentby impugning its operation. On the contrary, byurging Rothman to take a "good long look" at thefacility and by stating that it was their duty toinform him of the situation "before it is too late,"Bailey and the other employees demonstrated thattheir purpose was to encourage Rothman toremedy the various problems they were encounter-ing in their working conditions. Neither the letternor the record as a whole provides any support forthe Administrative Law Judge's finding that Bai-ley's intent was to have Brookhaven immediatelycancel its contract with Respondent. 2 We furtherfind, as we did in Richboro, that, while the letterwas highly critical of Respondent's operation, itstone cannot be described as malicious. 13We therefore conclude that, although the letterraised "delicate issues which Respondent wouldunderstandably prefer to keep out of the publiceye," 14it was not of such a character as to depriveBailey of the protections of the Act. Accordingly,we find that Respondent violated Section 8(a)(l) ofthe Act by discharging Margaret Bailey because ofthe letter which she wrote to Brookhaven on June23, 1980.15THE REMEDYHaving found that Respondent interfered with,restrained, and coerced Margaret Bailey in the ex-ercise of her Section 7 rights by discharging her onor about July 9, 1980, we shall order that Respond-ent cease and desist therefrom and take certain ac-tions intended to effectuate the policies of the Act.We shall order Respondent to offer MargaretBailey immediate and full reinstatement to herformer position or, if that position no longer exists,to a substantially equivalent position, without prej-udice to her seniority or other rights and privilegespreviously enjoyed, and to make her whole for any" 242 NLRB at 1268, citing .VL.R.B. v. Local Union .o. 1229. Inter-national Brotherhood of Electro'ai Workers. A.FL. [Jefferson StandardBroadcasting Companyj, 346 U.S. 464. 476-477 (1953).12 In finding that Bailey's purpose was to have the contract canceled,the Administrative Law Judge relied in part on his finding that the com-plaints contained in the letter lacked merit. It is well settled, however.that the truth or falsitv of a communication is not matenal and is not thetest of its protected character. Tyler Business Servicer. Inc., 256 NLRB567, 568 (1981). The Pattllerson-Sargent Company, 115 NLRB 1627, 1629(1956)i' Contrary to the Administrative Law Judge, we find that the letter'stone did not exceed that of the questionnaire circulated by an employeein American Arbitration Association. Inc., 233 NLRB 71 (1977). In thatcase the Board adopted an Administrative Law Judge's finding that theemployee had ridiculed that employer and had purposely tried to embar-rass the employer by juxtaposing its client with various animals.i4 Allied Aviation Service Company of New Jersey, Inc.. supra at 231.is We find it unnecessary to reach the General Counsel's contentionthat the discharge also violated Sec. 8(aX3) of the Act, since the remedywould be the same in any esent.139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDloss of earnings she may have suffered as a resultof her unlawful discharge, with backpay to becomputed in the manner set forth in F W. Wool-worth Company, 90 NLRB 289 (1950), and with in-terest to be computed in the manner set forth inFlorida Steel Corporation, 231 NLRB 651 (1977).16We shall also add the affirmative requirementthat Respondent expunge from its records any ref-erence to the unlawful discharge of MargaretBailey. Respondent shall also be required to pro-vide written notice of such expunction to MargaretBailey, and to inform her that Respondent's unlaw-ful conduct will not be used as a basis for futurepersonnel actions concerning her. See SterlingSugars, Inc., 261 NLRB 472 (1982).CONCLUSIONS OF LAW1. Professional Porter & Window Cleaning Co.,Division of Propoco, Inc., is an employer engagedin commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Local 144, Hotel, Hospital, Nursing Home,Allied Health Services Union, Service EmployeesInternational Union, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of theAct.3. By discharging employee Margaret Bailey be-cause of her protected concerted activities, Re-spondent has engaged in an unfair labor practicewithin the meaning of Section 8(a)(1) of the Act.4. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Professional Porter & Window Cleaning Co., Divi-sion of Propoco, Inc., Lynbrook, New York, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging employees because of their pro-tected concerted activities.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:6 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.(a) Offer Margaret Bailey immediate and full re-instatement to her former position or, if that posi-tion no longer exists, to a substantially equivalentposition, without prejudice to her seniority orother rights and privileges previously enjoyed, andmake her whole for any loss of earnings she mayhave suffered as a result of her unlawful discharge,as provided in the section of this Decision entitled"The Remedy."(b) Expunge from its files any reference to theunlawful discharge of Margaret Bailey, and notifyher, in writing, that this has been done and thatevidence of the unlawful discharge will not be usedas a basis for future personnel actions concerningher.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its Lynbrook, New York, facility,and, with Brookhaven's consent, at the Brookha-ven Beach Health Related Facility, copies of theattached notice marked "Appendix."17Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 29, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.CHAIRMAN VAN DE WATER, dissenting:I agree with the Administrative Law Judge thatthis case should be deferred to the arbitrator'saward upholding the discharge of Margaret Baileyand that, accordingly, the complaint should be dis-missed in its entirety.Employee Bailey worked as a maid for Respond-ent, which performed cleaning and maintenanceservices for Brookhaven nursing home. In June1980, Bailey prepared and signed a letter to Brook-17 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."140 PROFESSIONAL PORTER & WINDOW CLEANING CO.haven critical of Respondent's cleaning services.The letter, which is fully set out in the majority'sdecision, stated in part that "this facility is deterio-rating" and that Respondent "has done nothing toenhance the interior of this facility." Bailey per-suaded nine other employees to sign the letter andpresented it to Brookhaven's administrator. Re-spondent was upset. Meetings were held and theUnion persuaded Respondent to forgo any disci-plinary action if Bailey would apologize and writea retraction letter. Bailey refused, was discharged,and filed a grievance protesting her discharge.Bailey's grievance was taken to arbitration whereshe appeared with counsel and gave evidence.Bailey contended before the arbitrator that she wasterminated because she would not apologize andthat the charges in her letter were true. TheBoard's unfair labor practice complaint wasbrought to the attention of the arbitrator. Howev-er, as found by the arbitrator, Bailey "did not men-tion or was it even suggested in her presentation,that she was discharged because she had 'joined orassisted the Union' or had 'engaged in other con-certed activity for the purpose of collective bar-gaining."' Additional evidence presented to the ar-bitrator includes the facts that the contract be-tween Brookhaven and Respondent provided forcancellation should Respondent fail to adequatelyperform its cleaning functions, that state inspectorsgave Respondent a "very good" rating, and that itwas established at meetings with the Union and thehousekeeping staff that Bailey's charges were en-tirely unwarranted.The arbitrator found that Respondent had justcause to discharge Bailey. He concluded that Bai-ley's actions were "akin to extreme insubordina-tion" and that since Bailey made "libelous chargesagainst her employer ...she must be ready toprove their validity or suffer the penalty of dismiss-al." The arbitrator found that Bailey "herself de-stroyed the entire fabric of an acceptable Employ-er-Employee ralationship." The arbitrator stated,"[O]f course this NLRB Complaint is not beforeme for determination," and "I FIND that her dis-charge was caused not because of any Union activ-ity or other activity protected by the NLRB, asamended, but because of her misconduct hereinbefore discussed revolving around her letter ofcomplaint of June 23, 1980, and her refusal to re-tract when given the opportunity on the Union'sintercession which, if taken, would have savedGrievant her job."I would defer because the arbitration proceedingand award meet the standards for deferral set bySpielberg Manufacturing Company, 112 NLRB 1080(1955). The proceeding appears to have been fairand regular, all parties agreed to be bound, and thedecision of the arbitrator is not clearly repugnantto the purposes and policies of the Act. My deci-sion to defer does not mean I necessarily agreewith the arbitrator's award; I am deferring to theaward, not adopting it. I believe that a sound defer-ral policy requires a return to the broad deferralstandards of Spielberg and not the restrictive stand-ards followed by the majority.Although the Board has waxed and waned in theapplication of broad deferral standards almost asregularly as the appointment of new Board Mem-bers, the changes are not mechanical but reflect thedifficulty of resolving inherent tensions in theAct-the tensions between the public policy favor-ing arbitration of labor disputes and the Board's ex-clusive jurisdiction to find unfair labor practices,between the purpose of the Act to foster collectivebargaining and its purpose to protect individualSection 7 rights, and between the Board's adminis-trative responsibility to clearly define nationallabor relations policy and its adjudicatory responsi-bility to decide cases. A broad deferral policy ad-vances the policy favoring arbitration, fosters col-lective bargaining, and fulfills the Board's adminis-trative responsibilities. At the same time, deferralunder Spielberg standards preserves the other func-tions of the Board by ensuring that statutory rightsare not abused by arbitration. The propriety of de-ferral to resolve the tensions in the Act is discussedin N.L.R.B. v. Pincus Brothers, Inc.-Maxwell, 620F.2d 367 (3d Cir. 1980),18 especially in JudgeGarth's concurrence. Deferral pursuant to Spielbergis a reasonable exercise of the Board's discretion todecline to decide the merits of a case in order toserve the fundamental aims of the Act an]l to fur-ther national policy.The national policy favoring the settlement oflabor disputes through grievance arbitration wasdeclared by Congress in Section 203 (d) of theLMRA which states:Final adjustment by a method agreed uponby the parties is hereby declared to be the de-sirable method for settlement of grievance dis-putes arising over the application or interpreta-tion of an existing collective-bargaining agree-ment.Affirmation of this policy was given by the Su-preme Court in the Steelworkers Trilogy.19 Inis The court held that the Board abused its discretion in declining todefer and denied enforcement of the Board's decisions, 237 NLRB 1063(1978) and 241 NLRB 805 (1979).19 United Steelworkers of America v. American Manufacturing Co., 363U.S. 564 (1960); Uniled Sieelworkers of Arnerica v. Warrior d Gulf vaviga-tion Co., 363 U.S 574 (1960): United Steelworkers of America v. EnterpriseWheei & Car Corp.. 363 1U S 593 (1960)141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Manufacturing, at 567, the Court stated,"Arbitration is a stabilizing influence only as itserves as a vehicle for handling any and all dis-putes that arise under the agreement." In Warrior &Gulf, at 578, the Court stated, "A major factor inachieving industrial peace is the inclusion of a pro-vision for arbitration of grievances in the collectivebargaining agreement," and, at 581, "The grievanceprocedure is, in other words, a part of the continu-ous collective bargaining process." And in Enter-prise Wheel & Car, at 596, the Court stated, "Therefusal of courts to review the merits of an arbitra-tion award is the proper approach to arbitrationunder collective bargaining agreements." In subse-quent cases the Court has continued to stress thestrong national policy favoring arbitration of labordisputes. For example, in Boys Markets, Inc. v.Retail Clerks Union, Local 770, 398 U.S. 235, 251(1970), the Court endorsed arbitration and other"administrative techniques for the peaceful resolu-tion of industrial disputes," and in Gateway CoalCo. v. United Mine Workers of America, et. al., 414U.S. 368, 377 (1974), the Court stated, "The federalpolicy favoring arbitration of labor disputes isfirmly grounded in congressional command," andfound that policy applicable to labor disputestouching the safety of employees. Although thesecases do not apply directly to the Board and thereis no statutory or Court mandate for the Board toadopt a broad deferral policy, these cases are"healthy hints"20that the Board should followsuch a policy.In International Harvester Company (IndianapolisWorks), 138 NLRB 923 (1962), affd. sub nom.Ramsey v. N.L.R.B., 327 F.2d 784 (7th Cir. 1964),cert. denied 377 U.S. 1003, the Board specificallyfound that the policies announced by the Court inthe Steelworkers Trilogy apply to Spielberg defer-ral. The Board in deferring stated, at 926:The Act, as has repeatedly been stated, isprimarily designed to promote industrial peaceand stability by encouraging the practice andprocedure of collective bargaining. Experiencehas demonstrated that collective-bargainingagreements that provide for final and bindingarbitration of grievance and disputes arisingthereunder, "as a substitute for industrialstrife," contribute significantly to the attain-ment of this statutory objective.In Carey v. Westinghouse Electric Corp., 375 U.S.261, 271 (1964), the Supreme Court quoted withobvious approval the above statement of theBoard. By adopting a broadly based deferrals0 N.LR.B. v. The Horn & Hardart Company, 439 F.2d 674, 679 (2dCir. 1971).policy, the Board endorses the national policy fa-voring arbitration and also achieves the primaryobjective of the Act-to encourage collective bar-gaining. On the other hand, as stated in AssociatedPress v. N.L.R.B., 492 F.2d 662, 667 (D.C. Cir.1974),2 1 "We think it clear that submission togrievance and arbitration proceedings of disputeswhich might involve unfair labor practices wouldbe substantially discouraged if the disputantsthought the Board would give de novo considera-tion to the issue which the arbitrator might re-solve."A return to broad deferral standards would notbe an abdication of the Board's responsibility toprevent unfair labor practices; the Spielberg criteriaensure otherwise. As found by the court in Associ-ated Press, supra at 667, "The Board does not abdi-cate its responsibilities to implement the NationalLabor Relations Act by respecting peaceful resolu-tion of disputes through voluntarily agreed uponadministrative techniques as long as it is assuredthat those techniques are procedurally fair and thatthe resolution is not clearly inconsistent with or re-pugnant to the statute." The reason is that Spielbergresolves the inherent tensions in the Act by recog-nizing that the national policy favoring arbitrationrequires the Board to emphasize the major purposeof the Act to achieve industrial peace through col-lective bargaining. As stated by Judge Rosenn inthe lead opinion in Pincus Brothers, 620 F.2d at 374,"The national policy in favor of labor arbitrationrecognizes that the societal rewards of arbitrationoutweigh a need for uniformity of result or a cor-rect resolution of the dispute in every case." Defer-ral restricts multiple litigation of the same set offacts in different forums and prevents parties fromfreely ignoring their agreement to submit all theirdisputes to their grievance and arbitration proce-dures. Deferral recognizes that the parties have ac-cepted the risk that an arbitrator might decide aparticular set of facts differently than would theBoard. However, this risk is one which the partieshave voluntarily assumed through collective bar-gaining.22As further stated by Judge Rosenn in21 The court upheld the Board's decision to defer, 199 NLRB 1110(1972).22 Even though deferral arises only where the issues before the arbitra-tor also involve unfair labor practice issues, this risk is not always borneby the grievant. A refusal by the General Counsel to issue an unfair laborpractice complaint on union-filed charges does not prohibit a court fromordering arbitration of the same matter or from enforcing an arbitrationaward upholding the union's charges. See International Union of Electri-cal, Radio and Machine Workers, AFL-CIO v. General Electric Company,407 F.2d 253 (2d Cir. 1968), cert. denied 395 U.S. 904 (1969); Edna H.Pagel, Inc., a California Corporation doing business as Sweetener ProductsCompany, et al. v. Teamsters Local Union 595, chartered by the Internation-al Brotherhood of Teamsters. Chauffeurs. Warehousemen and Helpers ofAmerica, 667 F.2d 1275 (9th Cir. 1982).142 PROFESSIONAL PORTER & WINDOW CLEANING CO.Pincus Brothers, supra, "The parties are not injuredby deference to arbitration because it is the partiesthemselves who have selected and agreed to bebound by the arbitration process." Deferral by theBoard in any particular case is a determination thatthe broad policies of the Act should take prece-dence over a decision by the Board on the meritsof the case. In this sense, deferral is an assertion ofjurisdiction by the Board in which it recognizesboth the very real role arbitration plays in the bar-gaining process and the parties' agreement tosubmit their dispute to the arbitral forum.It is these policy considerations which lead meto conclude that a broad deferral policy is neces-sary if the Board is properly to fulfill its statutorymandate. Once the Board has decided to exerciseits discretion to defer, the Board must clearlydefine its criteria for deferral so employers, unions,and employees know what to expect and so theRegional Offices know when to issue unfair laborpractice complaints. I believe that the Spielbergstandards for deferral are sufficiently broad and, ifnarrowly defined, are sufficiently clear. The Spiel-berg procedural standards, that the parties haveagreed to be bound and that the proceedingsappear to be fair, have not been difficult to apply;essentially they mean that the proceedings have notbeen arbitrary and capricious. The substantivestandard, that the result is not clearly repugnant tothe purposes and policies of the Act, has proveddifficult to apply. However, the difficulty is duenot to the lack of clarity of the standard but to thefailure of the Board to follow the broad deferralpolicy of that standard. In Liquor Salesmen's UnionLocal 2 of the State of New York, Distillery, Rectify-ing, Wine & Allied Workers' International Union,AFL-CIO [Chamber Industries, Inc., et al.] v.N.LR.B., 664 F.2d 318, 323-324 (2d Cir. 1981),23the court stated:Over the years, the number and nature ofthe criteria applied to deference decisions havechanged. The concept of "clearly repugnant,"for example, has proved elusive, with theBoard and the courts viewing it sometimes asa test of whether the arbitrator's award was"palpably wrong," see, e.g., International Har-vester Co., 138 N.L.R.B. 923, 929 (1962), enfdsub nom. Ramsey v. N.LR.B., 327 F.2d 784(7th Cir.), cert. denied, 377 U.S. 1003, 84 S.Ct.1938, 12 L.Ed.2d 1052 (1964); or not "consist-ent with Board law," see, e.g., Kansas CityStar, Inc., 236 N.L.R.B. 866, 869 (1978)(Member Truesdale, concurring); or "arguably" The court held that the Board abused its discretion in declining todefer and denied enforcement of the Board's decision, 250 NLRB 293(1980)....not inconsistent with Board policy," seeNLRB v. Pincus Brothers, Inc.-Maxwell, 620F.2d 367 (3d Cir. 1980).The term "clearly repugnant" has by ordinarydefinition a restrictive meaning and should, in myopinion, be restrictively defined and broadly ap-plied. The key, I believe, is to be found in thestandard courts are required to follow in decidingwhether to order arbitration. In the SteelworkersTrilogy case of Warrior & Gulf, 363 U.S. at 582-583, the Supreme Court held, "An order to arbi-trate the particular grievance should not be deniedunless it may be said with positive assurance thatthe arbitration clause is not susceptible of an inter-pretation that covers the asserted dispute. Doubtsshould be resolved in favor of coverage." This isthe standard which I would apply, by the processof extrapolation, in defining "clearly repugnant." Ifan arbitration award is susceptible to an interpreta-tion that is not inconsistent with the fundamentalpurposes or the specific provisions of the Act, theaward is not clearly repugnant to the purposes andpolicies of the Act. This is the standard applied bythe D.C. Circuit in Associated Press, 492 F.2d 662,and by the Ninth Circuit in Douglas Aircraft Com-pany, a component of McDonnell Douglas Corpora-tion v. N.LR.B., 609 F.2d 352, 354-355 (1979),24holding, "If the reasoning behind an award is sus-ceptible of two interpretations, one permissible andone impermissible, it is simply not true that theaward was 'clearly repugnant' to the Act." InPincus Brothers, 620 F.2d at 374, the Third Circuitagreed, ruling, "[W]e conclude that it is an abuseof discretion for the Board to refuse to defer to anarbitration award where the findings of the arbitra-tor may arguably be characterized as not inconsist-ent with Board policy." This is the "clearly repug-nant" standard of Spielberg which I would apply.In Suburban Motor Freight, Inc., 247 NLRB 146(1980), the Board majority adopted the additionaldeferral standards that the statutory issue involvedin the case must have been presented to and con-sidered by the arbitrator. In my opinion, SuburbanMotor Freight departs from sound deferral policy.The arbitral forum is the one selected through col-lective bargaining by the parties to resolve theirdisputes and once that forum has been invoked thegrievant should be required to raise any statutoryissues before the arbitrator or be precluded fromsubsequently raising them before the Board. TheSuburban Motor Freight standards open the way forrelitigation of issues resolved by the arbitratora4 The court held that the Board abused its discretion in declining todefer and denied enforcement of the Board's decision. 234 NLRB 578(1978).143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerely because the General Counsel argues or theBoard discovers in hindsight some different facts,arguments, or legal theories. The standards lead tothe Board's deciding whether or not to adopt thearbitrator's award. This, I submit, is not deferraland contravenes the public policy favoring griev-ance arbitration.Once a statutory issue has been raised in an arbi-tral proceeding, the arbitrator must effectively re-solve the issue just as the arbitrator must resolve allthe issues before him. However, a written opinion,although desirable, is not required. See Bloom v.N.LR.B., 603 F.2d 1015, 1020 (D.C. Cir. 1979).25Absent evidence to the contrary, the Board shouldbe willing to assume that arbitrators have consid-ered the issues prescnted to them, including anyunfair labor practice issues. "[l]t should not be as-sumed that an arbitrator has snubbed the Act anymore than that he has exceeded his authority."Douglas Aircraft Company, 609 F.2d at 355.Even were I to agree in principle with SuburbanMotor Freight, I would not add the additionalstandards because they lack clarity and are, there-fore, administratively unsound. The SuburbanMotor Freight standards do not resolve but createthe problems of how thoroughly the statutory issuehas to be presented and how completely the arbi-trator has to consider the issue. The majority's ap-plication of Suburban Motor Freight in the instantproceeding illustrates the extent of these problems.Although the statutory issue was not specificallylitigated and was not argued before the arbitrator,the issue was raised when the unfair labor practicecomplaint before the Board was introduced.26Asthe statutory issue was raised, as the issue involvedan evidentiary question, and as the facts were fullypresented, I would find that the statutory issue waspresented to the arbitrator. In addition, I wouldfind that the arbitrator considered and ruled on theunfair labor practice issue. Although the arbitratorfound that the unfair labor practice complaint wasnot before him for determination, which strictlyconsidered it could not be because the Board hasexclusive jurisdiction over unfair labor practices,he specifically found that Bailey was not dis-charged because of activity protected by the Act.What more the majority would require I do notknow. What is important is that Suburban MotorFreight, especially as applied by the majority, is ad-ministratively unsound and reflects an unsound de-ferral policy.'5 The court upheld the Board's decision to defer, United Parcel Serv-ice. Inc., 232 NLRB 1114 (1977).g6 Introducing the complaint for a limited purpose is akin to tellingsomeone, "Don't think about a bear." The fact is that the complaint wasbefore the arbitrator and the arbitrator would be remiss if he failed toconsider it.I would find that the arbitration award meets theSpielberg standards for deferral. There is no conten-tion before the Board of procedural irregularity,27and in my opinion the award is not clearly repug-nant to the purposes and policies of the Act. Thearbitrator found that Bailey's drafting a letter criti-cal of Respondent and giving the letter to a clientof Respondent was "akin to supreme insubordina-tion" and that she failed to prove the validity ofthe "libelous charges" in the letter. This award issusceptible to an interpretation that Bailey's actionsamounted to disparagement and that any concertedactivity was removed from the protection of theAct. Although the arbitrator did not use the term"disparagement," it is not unreasonable to interprethis award as effectively so finding. The Adminis-trative Law Judge explains at length why this is so.The employees' real complaint was about their su-pervisor and was not set out in the letter, the letterwas highly critical of the Respondent's ability toperform its cleaning function, and the letter wasgiven to a client of Respondent. For these reasons,the arbitration award is susceptible to a permissibleinterpretation, especially as the arbitrator foundthat the statements in the letter were not true andthat Respondent's cleaning contract was revocablefor poor performance. Accordingly, deferral to thearbitration award is appropriate.In many respects this case is similar to PincusBrothers, Inc.-Maxwell, 237 NLRB 1063 and 241NLRB 805. In that case an employee prepared anddistributed to employees a leaflet which called thesemiannual plant meeting a "circus," referred to"our already stinking pay checks," stated, "Theway we have to work ain't no different from anyother stinking garment shop in the city," and re-ferred to the "lousy style of clothes" Pincus wasmaking. The arbitrator held that the employee wasdischarged for cause because she had written ahandbill which "intentionally misrepresented ordistorted facts related to certain employment prac-tices and business policies and product status of theCompany in a denigrating, disparaging fashion soas to constitute detrimental unprotected disloyal-ty." The Board found that it would be repugnantto the Act to defer, noting that the handbill "wasnot distributed to the public but was aimed only ather fellow employees." The Third Circuit foundthat the Board abused its discretion in not defer-ring. N.L.R.B. v. Pincus Brothers, Inc.-Maxwell, 620F.2d 367. Specifically, the court was of the opinionthat the employee's activities were arguably unpro-tected because, among other reasons, the leaflet27 The Administrative Law Judge categorically rejected the suggestionthat Bailey was not given a fair opportunity to testify at the arbitrationproceeding.144 PROFESSIONAL PORTER & WINDOW CLEANING CO.could at least arguably be labeled as "defamatoryor insulting material known to be false" and thuscharacterized as unprotected and that the employ-ee's conduct, in view of language of the leaflet andthe arbitrator's view of the effect of that language,"could arguably be characterized as unprotecteddisloyalty." I believe the court's decision is clearlyapplicable to the instant case. Bailey's conductcould arguably be characterized as unprotectedbased on the arbitrator's finding that it was insub-ordinate, libelous, and destructive of the employer-employee relationship and that the letter wasshown not only to employees but to a client of Re-spondent.For the foregoing reasons I would defer to thearbitration award herein and dismiss the complaintin its entirety. In my opinion, the majority's deci-sion not to defer is a rejection of Spielberg and thenational policy favoring arbitration.MEMBER HUNTER, dissenting:Once again, my colleagues in the majority havesubstituted their judgment for that of an arbitrator,reaching out not only to overturn the arbitrator'saward but also to reverse the Administrative LawJudge, who recommended deferral. I dissent.The facts have been set out both in the majorityopinion and in Chairman Van de Water's dissent,and I will not recount them again. Relying on Sub-urban Motor Freight, Inc.,28the majority finds de-ferral inappropriate because "the unfair labor prac-tice issue before us was neither presented to norconsidered by the arbitrator." While I am not pre-pared to reject Suburban Motor Freight out-of-hand,it seems that the requirement that the arbitratorconsider the unfair labor practice becomes morecomplex with each decision.29From the presentdecision, it appears that, in order for the parties tohave any degree of certainty that the Board willdefer, the unfair labor practice must be litigatedand decided in exactly the same manner as itwould be before this Agency. That is, the arbitra-tor must make the exact same factual determina-tions and apply Board precedent in a written dis-cussion which resolves the unfair labor practiceprecisely as the Board would. Clearly this ap-proach extends the Raytheon requirement beyondany reasonable bounds, and in effect mandates turn-ing arbitrators into de facto administrative lawjudges. I do not believe that such an elaboratestandard is consistent with the strong nationalpolicy which favors voluntary arbitration of dis-putes. That policy is ably explained in the Chair-man's dissent, and I agree wholeheartedly with his28 247 NLRB 146 (1980).t9 This requirement is not new; it has existed since the Raytheon deci-sion in 1963. Raytheon Company, 140 NLRB 883.analysis of the importance of arbitration to theoverall scheme of Federal labor law.As noted earlier, I do not approve the majority'sbroad expansion of the Raytheon requirement. Thestandard I would apply is not necessarily new, butit is one which I believe comports with the ap-proach used previously by the Board30and by sev-eral of the reviewing courts of appeals.3' I wouldfind that the arbitrator had adequately consideredthe unfair labor practice if (1) the contractual issueis factually parallel to the unfair labor practiceissue, and (2) it appears from the record that thearbitrator was presented generally with the factsrelevant to resolving the unfair labor practice.However, I would not require the arbitrator topass explicitly on the unfair labor practice.32Such arequirement is, at best, anomalous, because arbitra-tors do not have the authority to decide unfairlabor practices, and, at worst, a formalistic mecha-nism to avoid deferral because of the absence of"magic words."In the instant case, I join the Chairman in defer-ring because the arbitrator's award here meets thestandard set out above. Thus, the contractual issueof whether Respondent had "just cause" to dis-charge Bailey for her disparaging letter to Brook-haven is factually parallel to the unfair labor prac-tice issue of whether Respondent violated Section8(a)(1) of the Act by discharging Bailey for send-ing the letter to the contractor. And it is clear fromthe record that the arbitrator considered the facts3o The Board has generally not required arbitrators to pass explicitlyon the unfair labor practice. Raytheon Company. supra (deferral inappro-priate where arbitrator had not considered evidence relevant to the unfairlabor practice); Ihe Kansas City Star Company, 236 NLRB 866 (1978)(deferral appropriate where arbitrator made necessary factual findingsand implicitly resolved the unfair labor practice); Atlantic Steel Company,245 NLRB 814 (1979) (deferral appropriate where arbitrator made com-plete factual findings v hich were parallel to unfair labor practice). Infact, my colleagues' interpretation here of Suburban Motor Freight-thatthe arbitrator must apply Board standards and make specific findingsabout the unfair labor practice-does not even comport with the interpre-tation of at least one of the members of the majority in that decision.Thus, in Bay Shipbuilding Corporation, 251 NLRB 809, fn. 3 (1980), thenMember Truesdale stated that "Suburban Motor Freight does not requirethat an arbitrator pass on the unfair labor practice explicitly." My agree-ment with Suburban Motor Freight is limited to its holding that deferral isunwarranted where the arbitrator is not presented with the evidence rele-vant to the unfair labor practice.S i See, e.g., Liquor Salesmen s Union Local 2 of the State of New York.Dirtillery. Rectifying. Wine A Allied Workers' International Union, AFL-CIO (Charmer lndustries Inc., et al] v. N.LR.B., 664 F.2d 318, 325 (2dCir. 1981) (deferral appropriate "[b]ecause both the contractual and statu-tory issues rest on the same factual determinations"). Utnder these circum-stances. to insist here that the arbitrator announce that his resolution ofthe contractual dispute is intended as a resolution of the statutory issue aswell is to impose a purely formalistic requirement. Bloom v. NLR.B.,603 F.2d 1015 (D.C. Cir. 1979) (deferral appropriate where the evidencepresented to the panel was basically the same evidence later presented tothe Board)a" The legal standards under the contract and Board law normally arenot precisely the same But, in my view. consideration of the differingstandards is, or should be, subsumed in the question of whether the arbi-trator's decision is "clearly repugnani" to the Act.145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelevant to the unfair labor practice in decidingthat the discharge was for cause. In fact, he evenmade a finding that Bailey was not discharged forunion or other protected activity.33I would there-fore find that the arbitrator satisfied the require-ment that he consider the unfair labor practice.The only remaining question is whether the arbi-trator's decision is "clearly repugnant" to the Act.The Administrative Law Judge concluded, afteranalyzing relevant Board precedent, that it wasnot. The majority, while claiming that it is not nec-essary to reach this question, spends considerableeffort reversing the Administrative Law Judge andfinding Bailey's letter to be protected activity forwhich she could not lawfully be discharged. Onthe issue of whether the arbitrator's award wasclearly repugnant, I would adopt the findings ofthe Administrative Law Judge since I would notrequire an arbitrator's award to be consistent withthe bulk of Board precedent. Instead, I would deferunless the award is "palpably wrong";34i.e., it flysin the face of well-established and clear Board doc-trine.35I have not, given the posture of this case, ana-lyzed my colleagues' decision on the merits indetail. Suffice it to say that the Administrative LawJudge found that Bailey's communication constitut-ed a public disparagement and that the purpose ofher letter was to persuade Brookhaven to cancel itscontract with Respondent. The majority reversesthe finding of public disparagement on the groundsthat statements in the letter to the effect that thefacility is "deteriqrating" and "the floors are notreally being cleaned" were similar to comments"which [the Board] found protected in Richboro,supra."36In comparing statements, however, themajority omitted some of Bailey's more disparagingremarks; for example, her reference to "all the dirtand germs" at Brookhaven and her suggestion that33 The arbitrator here did more than I believe is necessary. He made aspecific finding that Bailey was not discharged for union or other pro-tected activity. The majority nevertheless rejects this finding as "gratu-itous," even though the arbitrator reached this conclusion based on allthe evidence before him, including the evidence of her alleged protectedactivity. Moreover, they suggest that an arbitrator must make a specificfinding on disparagement or disloyalty and that this arbitrator's findingsthat Bailey's letter was "libelous" and her conduct "akin to extreme in-subordination" were irrelevant to a determination of whether Bailey's ac-tivities were not protected by the Act. It is hard to imagine any arbitra-tor's decision which upholds the discharge as being satisfactory to themajority here. Indeed. it is clear from their reversal of the AdministrativeLaw Judge that, at bottom, they simply disagree with the result.34 International Harvester Company (Indianapolis Works), 138 NLRB923, 929 (1962), affd. sub nom. Ramsey v N.L.R.B., 327 F.2d 784 (7thCir. 1964), cert. denied 377 U.S. 1003, quoted in Member Penello's dis-senting opinion in Douglas Aircraft Company. Component of McDonnellDouglas Corporation, 234 NLRB 578. 581 (1978), enforcement denied 609F.2d 352 (9th Cir. 1979).3a I do not pass on the question of whether an arbitratior's award mustbe in writing, since here the arbitrator issued a full decision.'6 Richboro Community Mental Health Council. Inc., 242 NLRB 1267(1979).Respondent was merely making the floors lookgood without really getting them clean. Thesecomments, as found by the Administrative LawJudge, were more serious than those found in Rich-boro. The assertion that dirt and germs werepresent is particularly damaging, since Brookhavenis a nursing home. Moreover, the letter, when readin its entirety, suggests that Respondent, either de-liberately or negligently, had deceived Brookhavenby giving the appearance of cleaning the facilitywithout doing so. I would conclude that the letter,taken as a whole, constitutes a public disparage-ment. I further agree with the Administrative LawJudge that the kind of language used, the lack ofvalidity of the complaints, and the "intentionalomission of any reference to the maids' disputewith [their supervisor]" support the inference thatthe purpose of the letter was not merely to air em-ployee grievances to a third party, but rather togain leverage with Respondent by convincingBrookhaven to consider canceling its contract.This case is thus analogous to the SupremeCourt's decision in Jefferson Standard BroadcastingCompany,37a case relied on by the AdministrativeLaw Judge in recommending deferral. In JeffersonStandard, the Court held that several employeeswere lawfully discharged for disloyalty when theydistributed handbills during a labor dispute whichmade a "sharp, public, disparaging attack upon thequality of the company's product and its businesspolicies, in a manner reasonably calculated to harmthe company's reputation and reduce itsincome."38The Court further noted that the dis-paragement "was not part of an appeal for supportin the pending [labor] dispute."39The JeffersonStandard decision is still the guiding precedent inthe area of discharge for disloyalty, and the major-ity's attempt to distinguish it from the instant caseis unpersuasive. Thus, as discussed above, the ma-jority has ignored the plain language of the letterand instead has proffered the bald conclusion thatthe letter is not a "sharp, public, disparagingattack," but rather a simple "airing of ... highlysensitive isues." The majority also finds that theletter does not omit reference to the real cause ofthe dispute since, contrary to the AdministrativeLaw Judge, the majority finds that the maids werealso concerned about the quality of the cleaningsupplies, a subject discussed in the letter. I have al-ready stated that I would adopt the findings of thexa N.L.R.B. v. Local Union No. 1229. International Brotherhood of Elec-trical Workers [Jefferson Standard Broadcasting Company]. 346 U.S. 464(1953), affg 94 NLRB 1507 (1951).38 346 U S. at 471.39 Id. at 477.146 PROFESSIONAL PORTER & WINDOW CLEANING CO.Administrative Law Judge,40in which he recog-nized that the maids had some concern about thecleaning supplies, but that their greater concernwas the nature of their supervision.Furthermore, even if the majority were correctin its conclusion that the letter was closely con-nected to the dispute, deferral would still be war-ranted here. As the Supreme Court stated in Jeffer-son Standard:Even if the attack were to be treated, as theBoard has not treated it, as a concerted activi-ty wholly or partly within the scope of thosementioned in §7, the means used by the techni-cians ...have deprived [them] of the protec-tion of that section, when read in the light andcontext of the purpose of the Act. [346 U.S. at477-478.]Thus, it appears that the majority is reaching out inorder to find a violation. This result is particularlyinappropriate in the Spielberg context4I because itcompletely undermines that part of the Spielbergdoctrine which states that the Board will defereven where it would not reach the same result if itconsidered the case de novo. In my view, the deci-sions of the arbitrator and the Administrative LawJudge are more consistent with the Jefferson Stand-ard decision than is the result reached by the ma-jority today. For all of the reasons stated above, Itherefore dissent.40 Acceptance of his findings seems particularly appropriate since theywere based largely on his crediting of the witnesses' testimony. For ex-ample, his finding that the purpose of the letter was to protest supervi-sion was based on the testimony of Giles and, indirectly. Bailey. Certain-ly, demeanor, as well as the words used, played a part in his determina-tion.41 Spielberg Manufacturing Company, 112 NLRB 1080 (1955).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees becauseof their protected concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.WE WILL offer Margaret Bailey immediateand full reinstatement to her former positionor, if that position no longer exists, to a sub-stantially equivalent position, without preju-dice to her seniority or other rights and privi-leges previously enjoyed, and WE WILL makeher whole for any loss of earnings she mayhave suffered as a result of her unlawful dis-charge, with interest.WE WILL expunge from our files any refer-ence to the discharge of Margaret Bailey, andnotify her, in writing, that this has been doneand that evidence of the unlawful dischargewill not be used as a basis for future personnelactions concerning her.PROFESSIONAL PORTER & WINDOWCLEANING Co., DIVISION OF PRO-POCO, INC.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: Thehearing in this case was held in New York, on April 2and 3, 1981. The underlying unfair labor practice chargewas filed by Margaret Bailey on July 10, 1980. The com-plaint was issued on August 22, 1980, by the GeneralCounsel against Professional Porter & Window CleaningCo., Division of Propoco, Inc. (herein called Respond-ent) which filed its answer on September 2, 1980.The issues submitted to me for decision in this caseare:1. Whether an arbitration award requires dismissal ofthe allegation by the General Counsel that Respondentviolated Section 8(a)(1) and (3) of the National LaborRelations Act, as amended (herein called the Act), byhaving discharged its employee, Margaret Bailey, be-cause of her activities on behalf of Local 144, Hotel,Hospital, Nursing Home, Allied Health Services Union,S.E.I.U., AFL-CIO (herein called the Union).2. Whether her actions in preparing and signing aletter, and in obtaining the signatures of some of her co-workers thereon, were protected by Section 7 of theAct, such that her discharge therefor constituted a viola-tion of Section 8(a)(1) and (3) of the Act.3. Whether Respondent lawfully discharged Bailey be-cause she, notwithstanding the advice of her union repre-sentative to do so, failed or refused to acknowledge by awritten apology that the contents of that letter wereclearly erroneous.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after careful consid-eration of the briets filed by the General Counsel and byRespondent, I make the following:FINDINGS OF FACTI. RESPONDENT'S OPERATIONS AND THE UNION'SSTATUSBased upon the pleadings, I find that Respondent is anemployer within the meaning of Section 2(2) of the Actand that it is engaged in commerce within the meaningof Section 2(6) and (7) of the Act. I further find, alsobased upon the pleadings, that the Union is a labor orga-nization as defined in Section 2(5) of the Act.147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ALLEGED UNFAIR LABOR PRACTICEA. The Events Leading to Bailey's DischargeThere is virtually no factual issue posed in this case.Brookhaven Beach Health Related Facility (hereincalled Brookhaven) operates a nursing home in FarRockaway, New York. Prior to about June 1979, it hadon its own payroll a group of employees classified asmaids and porters whose jobs were to keep clean thebathrooms, patients' rooms, hallways, and recreationalareas of the nursing home. These employees were repre-sented by the Union.Respondent is engaged in the business of providingcleaning services to nursing homes and to commercial of-fices. In June 1979, Brookhaven subcontracted to Re-spondent the cleaning services then being done byBrookhaven's own maids and porters, as recounted in thepreceding paragraph. Most of the maids and porters onBrookhaven's payroll then became employees of Re-spondent and they continued to work at the Brookhavenfacility. As the Union had a contract also with Respond-ent, these maids and porters continued to be representedby the Union.An individual, Mary Ann Corino, had been employedin the dietary department by Brookhaven. When Re-spondent obtained its contract with Brookhaven to dothe cleaning work at its nursing home, it hired Corino tosupervise its maids and porters there. The General Coun-sel's witnesses Margaret Bailey and Mary Giles testifiedthat they were employed as maids by Respondent atBrookhaven and that they and other maids complainedto Corino in 1979 that Respondent was supplying themwith weak cleaning solutions. They testified that, as aconsequence, the maids had to rub harder to get thesinks, toilet bowls, and bathtubs as clean as those facili-ties were when the maids worked directly for Brookha-ven. They stated that Brookhaven had supplied a moreeffective cleaning agent. In addition, they testified thatRespondent required them to use soft bristle brushes toclean the enamel surfaces of those facilities whereasBrookhaven had furnished them with hard bristlebrushes to do that work. They testified that the hardbristle brushes required them to use considerably lesseffort than the soft bristle brushes did. Respondent's wit-ness testified that the hard bristle brushes damaged theceramic finish on the bowls and bathtubs and that thesoft bristle brushes it furnished were equally effective inperforming the normal cleaning duties. One of the Gen-eral Counsel's witnesses, Mary Giles, testified that thelast time, prior to the date on which Bailey circulatedthe letter discussed below, that the maids complained toCorino about having been furnished with ineffectivecleaning fluids by Respondent was in November 1979.Respondent's assistant director of operations, DonaldO'Toole, testified that the fluids met the express germici-dal requirements of the health law of the State of NewYork and that the ammonia-brand detergent that hadbeen used by Brookhaven as a cleansing agent before Re-spondent assumed the cleaning operations at Brookhavenin mid-1979 was completely ineffective.It appears that Respondent's supervisor, Corino, con-ducted rigid inspections of the work performed by themaids employed by Respondent at Brookhaven. In thatregard, Bailey testified that Corino "stood over" themaids while they worked and that she was "always onthe floor." Bailey testified that Corino criticized themaids as if they were little children. The General Coun-sel's other witness, Mary Giles, testified that Corino hadcomplained about the way she did her work and, on oneoccasion, told her that she was not doing the dusting ofwindow sills correctly. As a consequence of the pres-sures they felt were attributable to Corino's way of deal-ing with them, Bailey and Giles, together with some ofthe other maids, .complained to their union steward andalso to their union representative, McQueen. It appearsthat McQueen, on those occasions, talked with Corinoand, according to Bailey, Corino would, as a result, letup the pressure for a few days and then, "it would startover again."In May 1980, Corino met with the maids and toldthem that, as they get the same rate of pay as the portersand as they have the same job duties as the porters underthe union contract, they would be expected to mop thebathroom floors. The maids protested to their union rep-resentative that the mops were too heavy for them andthat they should not be expected to do the mopping orother heavy work done by the porters. The Union's rep-resentative told them that the contract does not makeany distinction as to duties or pay based on whether ahousekeeping employee is male or female and that theduties of a maid and a porter are interchangeable. Never-theless, all witnesses agreed that the porters do theheavy work and that the only change in the maids'duties, relative to the time they worked for Brookhavendirectly, is that on occasion the maids remove plasticbags containing discarded items. There is no evidence orcontention that the removal of these bags is in any wayunduly onerous for the maids to perform. The evidenceis uncontroverted that, despite the testimony as to Cor-ino's statement to the maids in May 1980 that theyshould mop the bathroom floors, the maids have neverbeen required to do so.The one thread that runs throughout the relevant timeframe in this case is that the maids were upset with themanner in which Corino supervised them. As notedabove, both of the General Counsel's witnesses, Baileyand Giles, asserted that Corino surveyed the work of themaids critically. On June 23, 1980, Bailey prepared andsigned the letter set out below and gave it to some of theother maids, who also signed. Bailey said the letter wasprepared by her after- she and Giles agreed that perhapsthe letter would bring about an arrangement whereby"there wouldn't be any hassles or anything." Giles statedthat she signed the letter "to make her job better becauseif [the maids weren't] cleaning, Corino would come up-stairs and harass [them]." Giles also testified that shesigned the June 23 letter because "it was not aimed atanyone in particular." I infer from that testimony thatshe meant simply that she signed the letter because it didnot make any direct reference to Corino. Her other testi-mony discloses, nevertheless, that the underlying reasonwhy the letter was prepared and signed "was the wayCorino treated the maids."148 PROFESSIONAL PORTER & WINDOW CLEANING CO.On June 23, 1980, Bailey handed the letter to H. Roth-man, the administrator of Brookhaven who had, in mid-1979, subcontracted the housecleaning operations to Re-spondent. That letter reads as follows:The Housekeeping Dept. feels that it is time foryou to be made conscious of the fact that this facili-ty is deteriorating.The Professional Porter Service Company hasdone nothing to enhance the interior of this facility.The Professional Porter Service Company hastaken everything away from the HousekeepingDept. that is needed to clean the facility with. Theproducts that are used now have been diluted withso much water that [they are] no good.The Professional Porter Service Company ismaking the hallways, the dining area, and the day-room floors look good, but the floors are not reallybeing cleaned.Now on top of all the dirt and the germs, Profes-sional Porter Service Company is demanding thatthe maids do the porter's work, and the porters dothe maid's work.Mr. Rothman, this is very humiliating to theHousekeeping Dept. and to the facility. So whenyou are in the facility again, just take a good longlook at what the Professional Porter Service Com-pany is doing to your facility.Again, we feel that it is our duty to inform youof the situation before it is too late.The letter was signed by Bailey, Giles, and eight othermaids. Bailey asked Rothman to read the letter and thento meet with the maids. Instead, Rothman, after havingread the letter, telephoned Respondent's president andtold him that he did not want to get involved in any in-ternal dispute Respondent had with its employees andthat if Respondent could not take care of its own affairs,he would replace Respondent with a company that cando so. Respondent then, through its president and otheragents, including Corino, and by using the offices of theUnion, sought without success to have Bailey apologizein writing for the letter. When Bailey declined to do so,she was discharged.B. The Arbitration AwardBailey filed a grievance with the Union protesting herdischarge. It went to hearing before an arbitrator. TheUnion's attorney in that proceeding testified in the in-stant case that he did not contend and thus offered noevidence in the course of the arbitration hearing that Bai-ley's discharge was based upon her activities on behalf ofthe Union.' It appears that his sole contention before theI During the hearing in the instant case, Bailey testified that she wasnot able to testify fully at the arbitration hearing to the events surround-ing her discharge because the Union's attorney had instructed her not tosay anything against the Union The Union's attorney at that proceedingwas notified of that contention and came promptly to the hearing roomwhere he recounted the nature of the guidance he had given Bailey inpreparing her for the arbitration proceedings. His testimony was mostclear and forthright. It establishes that Bailey was given appropriateguidelines respecting the issue being considered by the arbitrator. TheGeneral Counsel does not contend and there is no evidence that Baileyarbitrator was that Respondent did not have just cause tohave discharged Bailey, particularly as the other maids,who signed the June 23 letter, were not disciplined. Heacknowledged that he offered in evidence at the arbitra-tion proceeding a copy of the complaint issued by theGeneral Counsel in the instant case. He testified beforeme that he had introduced that complaint before the ar-bitrator solely to offset any inference that might bedrawn by the arbitrator from the fact that Respondenthad given to the arbitrator a copy of a determination bythe Division of Unemployment Compensation of theState of New York that Bailey's discharge was for cause.The arbitrator issued an award on December 23, 1980,finding that the Respondent had just cause to terminateBailey as, in his view, Bailey's conduct in promulgatingthe June 23 letter was "akin to extreme insubordination"and that, as the "libelous charges" she made therein werenot substantiated by her, she "must be ready to ...suffer the penalty of dismissal ...." He further noted inhis award that she had, "by doing what she did and thenrefusing to acknowledge her error ...destroyed theentire fabric of an acceptable Employer-Employee rela-tionship." In his award, the arbitrator also observed thatthe "NLRB Complaint is not before [him] for determina-tion." Nevertheless, he made an express finding that Bai-ley's discharge was not due to "any union activity orother activity protected by the NLRB."C. AnalysisThe testimony of the General Counsel's witness, MaryGiles. establishes directly that the reason the June 23letter was drawn up, signed, and delivered to the admin-istrator of the Brookhaven facility was to protest theway Respondent's supervisor, Corino, treated the maids.2Her testimony also clearly indicates that any reference toCorino was purposely omitted from that letter and thatthe maids hoped that the letter would result in an ar-rangement whereby they would be free of her supervi-sion. The June 23 letter directly attacks Respondent'scompetence. The specific instances cited therein to sup-port that view are not substantial when considered incontext with other facts. Thus, the letter refers to prod-ucts used by Respondent that were "no good"; the evi-dence indicates that the last time prior to the June 23,1980, letter that the maids commented as to those prod-ucts was in 1979. Again, the letter states that Respondentis demanding that the maids do the same work as theporters do. The fact is that Corino had told the maids amonth prior to that letter that they would be expected tomop the floor, a job the porters have done. It is also afact that they were never assigned to do that work. Theletter ends with a statement that Brookhaven is beinggiven a timely warning of Respondent's incompetence.was in any way denied procedural due process respecting the arbitrationhearing. The suggestion by her at the hearing before me that she was notgiven a fair opportunity to testify at the arbitration proceeding has nofactual basis to support it.2 The testimony of Bailey, the Charging Part), indirectly discloses thesame reason; she testified that the letter would result in there being no"hassles or anything" and that Conno had always "stood over" themaids.149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no evidence that the Brookhaven administra-tor was asked to assist the maids in their efforts to getCorino to supervise them in a manner they would findmore acceptable to them, notwithstanding that that wasthe reason the letter was sent, according to Mary Giles.The evidence also reveals that the Brookhaven adminis-trator did not accept Bailey's invitation to meet with themaids. Instead, his complaints to Respondent led toBailey's discharge.The essential issue to be decided in this case is wheth-er Bailey's activities (a) in preparing, signing, and induc-ing other maids to sign the June 23 letter, (b) in givingthat letter to the Brookhaven's administrator, and (c) inrefusing to apologize for the contents of that letter, areprotected by Section 7 of the Act. If so, the arbitrationaward must fall as it would not be consonant with thepolicies of the Act.3If her activities respecting thatletter are not protected by Section 7, the complaint mustbe dismissed as the Board would then defer to the arbi-tration award.4The Board has held that an employee may properlycommunicate with a third party in an effort to obtain thethird party's assistance in circumstances where the com-munication was related to a legitimate, ongoing labor dis-pute between the employees and their employer, andwhere the communication did not constitute a disparage-ment or vilification of the employer's product or itsreputation. sIn that case, the Board observed that the contours ofthe ongoing labor dispute must not be delineated in toorestrictive a fashion and it discussed two of its earlierholdings thereon.6In each of those two cases, a state-ment by employees critical of the level of patient carewas held to be "a part of and related to the ongoinglabor dispute." I am satisfied that Bailey's actions indrafting the June 23 letter, obtaining coworkers' signa-tures thereon and giving it to Rothman with a requestfor a meeting with him, establish that the communicationwas related to the dissatisfaction of the maids with themanner in which Corino supervised them and thus wasrelated to a legitimate ongoing dispute.7' Spielberg Manufactuning Company, 112 NLRB 1080 (1955).' Ibid.B See Allied Aviation Service Company of New Jersey. Inc., 248 NLRB229 (1980), and cases cited therein.' Richboro Community Mental Health Council Inc., 242 NLRB 1267(1979), and Community Hospital of Roanoke Valley. Inc, 220 NLRB 217(1975).7 Compare the holding in Firehouse Restaurant, 220 NLRB 818 (1975),where criticisms of the employer there by its employees were held to beunprotected by the Act as those criticisms were in furtherance of a pri-vate lawsuit and were not related to an ongoing labor dispute. InN.LR.B. v. Local Union No 1229. International Brotherhood of ElectricalWorkers, A.FL., 346 U.S. 464 (1953), the majority opinion commented,respecting a leaflet distributed by some of the striking employees criticalof the struck employer, that the coexistence of a labor dispute was a "for-tuity." In that case the Court expressly noted the Board's finding that theleaflnet was not part of an appeal for support in the then pending dispute.The facts in the instant case are sufficiently distinct from those in Fire.-house Restaurant and in N.LR.B. v. Local 1229 to bring the June 23letter within the ambit of an ongoing labor dispute, but just barely. Indrawing that conclusion, I am guided principally by the Board's admoni-tion against being too restrictive in defining the contours of the labor dis-pute.Having found that the June 23 letter was so related,the remaining issue to be considered is whether the lettercan properly be viewed as a public disparagement of Re-spondent's services or an undermining of its reputation.8The first consideration respecting that point involves aprocedural question. Counsel for the General Counselhas urged that the criticisms of Respondent as set out inthe June 23 letter were valid and were related to themaids' working conditions. He endeavored to supportthose contentions by offering extensive testimony as tothe efficacy of the cleansing agents used by Respondentand the effect the use of soft brushes had on the effortsexpended by the maids. Counsel for Respondent disputedthose contentions and also urged me to follow the find-ings of the arbitrator that the contents of the June 23letter were false, defamatory, unrelated to legitimateunion activity, and unprotected. The Board has declinedto date to hold that it is bound by the findings of factmade by an impartial arbitrator and instead it has indicat-ed that a complete record should be made at the unfairlabor practice hearing.9It thus appears that it is incum-bent on me to resolve the issues as to the efficacy of Re-spondent's cleaning methods and the merits of the asser-tions in the June 23 hearing on the maids' working con-ditions. The evidence is clear that substantial time lapsesexisted between the last complaints by the maids respect-ing certain of the matters set out in the June 23 letterand the date of the letter itself,'° and that the real butunstated purpose of the letter was somehow for themaids to be free of the supervisory methods used byCorino. It thus seems that Bailey was grasping for rea-sons to conceal the true purpose of the June 23 letter. Inview of this and of the unpersuasive tenor of the testimo-ny submitted by Bailey respecting the bases of the com-plaints set out in the June 23 letter, I find that there wasno objective merit to those complaints and only an insig-nificant subjective interest in them on the part of themaids, as of June 23.The Board has held that an employee loses the protec-tion of Section 7 of the Act by publicly ridiculing heremployer and thereby evidencing disloyalty to and dis-paragement of her employer's judgment and capacity toeffectively perform its work.' l Relevant to that determi-nation is whether the employees disclosed in the state-ment the purpose of their appeal. 12The intentional omission of any reference to the maids'dispute with Corino in the letter, the lack of merit in thecomplaints voiced therein, the strident language in theletter of the many "deficiencies" in Respondent's serv-ices, and the ominous warning at the end of the letter in-a Allied Aviation Service Company of New Jersey, Inc.. rupra at 231,citing Veeder-Root Company, a Division of Western Pacific Industries Inc.,237 NLRB 1175, 1177 (1978).i Pincus Brothers, Inc.,-Maxwell, 237 NLRB 1063 (1978); Dreis &Krump Manufacturing. Inc., 221 NLRB 309, in. 1 (1975).'o The maids last commented as to the cleansing agents in late 1979-over 6 months prior to the June 23 letter."I American Arbitration Association. Inc., 233 NLRB 71 (1977). Therein,the Board referred to its holding in Jefferson Standard Broadcasting Com-pany, 94 NLRB 1507 (1951), affd. sub nom N.LR.B. v. Local Union No.1229. International Brotherhood of Electrical Workers, 346 U.S. 464 (1953),discussed above in fn. 7.a2 Jefferson Standard Broadcasting Company, supra at 1511.LSO PROFESSIONAL PORTER & WINDOW CLEANING CO.dicate that Bailey wanted Brookhaven to cancel its con-tract with Respondent forthwith and that it was not theintent of that letter to enlist the aid of Brookhaven intheir efforts to have Corino change her method of super-vising them. Bailey's denunciation of Respondent in theJune 23 letter exceeded even the tone of the letter dis-cussed in the American Arbitration Association case, supra,which letter was held not to be protected under Section7 of the Act. Accordingly, I find that the June 23 letterreached the level of public disparagement necessary tohave deprived Bailey of the protection of the Act. Onthat premise and as the arbitrator had considered theidentical issue, I conclude that the arbitration award isconsonant with the policies of the Act and in deferenceto it, the complaint should be dismissed. 13'5 Respondent has urged that it discharged Bailey because she refusedto apologize for writing the June 23 letter, and not because she wrote theCONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization as defined in Sec-tion 2(5) of the Act.3. The complaint herein must be dismissed as the iden-tical issue was resolved by an arbitrator and his award isconsonant with the policies of the Act.[Recommended Order for dismissal omitted from pub-lication.]letter. While there is a distinction to be drawn, it is of an insignificantfactual point which has no bearing on the essential iwssue as to whether ornot the June 23 letter was protected.151